DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102a2 as being anticipated by Chang (2018/0151527).
As to claim 1, figures 3-12 (mark up figure 12) [0041-0075], Chang discloses:
1. A method of manufacturing a semiconductor device, the method comprising: forming, on a substrate 304, a passivation layer 108 comprising an opening 110 therein, the opening exposing at least a portion of a conductive component 104; forming a lower conductive layer 102,112,114,124 on an inner sidewall of the opening and a top surface of the passivation layer 108 by sequentially forming a conductive barrier layer 102, a first seed layer 112, an etch stop layer 124, and a second seed layer 114; forming a mold layer 902 on the lower conductive layer, the mold layer comprising a pad space communicated with the opening 110; forming, on the lower conductive layer, a first pad layer 116 in the opening; and forming, on the first pad layer, a second pad layer 118 in the pad space.  

    PNG
    media_image1.png
    366
    682
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose a method having among others, removing a portion of the second seed layer and a portion of the etch stop layer disposed on the passivation layer such that a top surface of the first seed layer is exposed; and forming, on the first pad layer and the top surface of the first seed layer, a second pad layer in the pad space. As recited in claim 11; removing the mold layer; and forming an undercut region under a peripheral portion of the second pad layer by removing a portion of the lower conductive layer which is not covered by the second pad layer as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daubenspeck (2015/0001712) discloses a method having the steps of forming a pad, a lower conductive layer and a bump.
Coolbaugh (2008/0090407) discloses a method forming a bump, lower conductive layer, a passivation layer with an opening, and a component.

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813